KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing spirituous liquor for the purpose of sale, and his punishment was assessed at confinement in the state penitentiary for 1 year. Pending the appeal of this case, the law (Pen.Code 1925, art. 666 et seq., as amended) under which the conviction was had has been repealed. See Acts of the 44th Legislature, 2d Called Sess., § 49, article 1 of the Liquor Control Act (Vernon’s Ann.P.C. art. 666 — 49), and also the case of Guy Meadows v. State, 88 S.W.(2d) 481, recently decided by this court.
The judgment of the trial court is reversed and the prosecution is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.